PER CURIAM.
The order revoking defendant’s probation is affirmed as hereafter modified. At the conclusion of the defendant’s probation revocation hearing, the court announced its finding that the defendant had violated conditions three, five and six. The written order of revocation, however, recites that the defendant violated each of the six allegations in the amended affidavit. Accordingly, we remand with instructions to modify the order of revocation to conform with the court’s oral pronouncement and, as modified, we affirm.
DOWNEY, HURLEY and DELL, JJ., concur.